Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 12/10/2019:
Claims 1-26 have been examined.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.
	
	
Claim Objections
1.	Claim 5 objected to because of the following informalities: claim 5 appears to be incomplete. Appropriate correction is required. 
2.	Claims 5, 18 and 24-26 objected to because of the following informalities:  not compliance with MPEP 608.01(m) – Form of Claims: … “[p]eriods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).” See MPEP 608.01(m) for more detail. Appropriate correction(s) is/are required. 
For the purpose of this examination, the claimed sentences after the first periods in in the bodies of the claims 5, 18 and 24-26 are NOT given a patentable weight, and/or NO action on the merits is given.

Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
1.1	This application includes one or more claim limitations that use the word “means” or “step,” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-control means (electronic control module),”  “storage means,” “housing means,” “non-optical means,” “an electronic control module,” “motion-detection module” in claims 1, 6, 8, 10-12 and 18-19.
Although it is well known in the art that a software, as well as a hardware or firmware, can be configured or programmed to carry out or perform such functionalities as: locking vehicle access (door or doors), window, alerting authorities, providing visual alerts using vehicle components, providing auditory alerts using the vehicle's components, receiving/accepting and storing digital acoustic signal/signature and vehicle motion signal/signature, operably connecting various vehicle components with storage, receiver, providing communicable connection between electronic control unit and vehicle system, being capable to be encrypted, detecting upcoming/impending hazard/danger to someone or something, per Para [0029] of the published specification, and per claim 12, the electronic control module is the vehicle's black box; per Para [0032] of the published specification, the storage means is a digital memory storage device; per Para [0033] of the published specification, the housing means is a storage device employed to house all of the elements of the claimed systems; per Para [0022] of the published specification, the “motion-detection module” comprised of an accelerometer that appear to be structure elements/components of a bigger structure.  
	Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
1.2	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting “non-optical means,” “vehicle electronic control module means,” “inter-communication means” in claims 8, 11, 16 and 18.
	It is unclear, as claimed, whether the “non-optical means,” “vehicle electronic control module means,” “inter-communication means” are software, hardware, firmware or structures. The specification, at least as published, is silent about the claimed terms “vehicle electronic control module means,” “inter-communication means,” and Para [0021-0022] of the published specification do not provide sufficient and clear explanation of whether the non-optical means is software, or a program, or hardware, or firmware, or a structure. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.1	Claims 16, 18 and 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
1.1.1	Claim 16 recites the following limitation/feature: “vehicle electronic control module means” that is not described or supported in the specification.
1.1.2	Claim 18 recites the following limitation/feature: “inter-communication means” that is not described or supported in the specification. 
1.1.3	Claim 21 recites the following limitation/feature: “vehicle motion indicative of an impending vehicular threat” that is not described or supported in the specification. 

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.1	Claims 1-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
2.1.1	The term "safe and efficient manner" in preambles of claims 1 and 18-19 is a relative term which renders the claims indefinite. The term "safe and efficient manner" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In addition to the above, the specification is silent about what the claimed “safe and efficient manner” would be, which renders the claims indefinite. 
It is unclear up to what level or degree of safeness or up to what level or degree of efficiency the claimed disabling vehicle manner should be reached or developed or achieved, or whether the vehicle is 
For the purpose of tis examination, the term "safe and efficient manner" in preambles of claims 1 and 18-19 is not given a patentable weight.
2.1.2	Claim 1 recites the limitations "the vehicle throttle;” “the brakes” in the body of the claim. There is insufficient antecedent basis for these limitations in the claim.
2.1.3	Claims 1 and 18 recite the limitations "a kill switch” twice in the body of the claim. It is unclear whether the same “kill switch” is being claimed or different “kill switches” are being claimed, which renders the claims indefinite. 
For the purpose of this examination, it will be interpreted that the same “kill switch” is being claimed. 
2.1.4	Claims 3, 4 and 20 recite the limitation "the characteristic acoustic signature” in the bodies of the claims. There is insufficient antecedent basis for this limitation in the claims.
2.1.5	Claims 3 and 4 recite the limitation "the sound waveforms” in the bodies of the claims. There is insufficient antecedent basis for this limitation in the claims.
2.1.6	Claim 5 is indefinite for being narrative and incomplete precluding to determine the scope of claim.
For the purpose of this examination, the claimed sentences after the first periods in in the body of claim 5 are NOT given a patentable weight, and NO action on the merits is given.
2.1.7	Claims 8 and 11 recite the limitation “non-optical means,” which is unclear whether it is software, hardware, firmware or a structure, which renders the claims indefinite. The specification, at least as published, in Para [0021-0022], does not provide sufficient and clear explanation of whether the non-optical means is software, or a program, or hardware, or firmware, or a structure either, which renders the claims indefinite.
	For the purpose of this examination, the “non-optical means” will be interpreted as sensors.
2.1.8	Claim 16 recites the limitation/feature: “vehicle electronic control module means,” which is unclear what it is, because it is not described or supported in the specification, which renders the claim indefinite. 

2.1.9	Claim 16 recites the limitation "the vehicle electronic control module means" in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.
2.1.10	Claim 18 is indefinite for being narrative precluding to determine the scope of claim.
For the purpose of this examination, the claimed sentences after the first periods in in the body of claim 18 are NOT given a patentable weight, and NO action on the merits is given.
2.1.11	Claim 18 recites the limitation/feature: “inter-communication means,” which is unclear what it is, because it is not described or supported in the specification, which renders the claim indefinite. 
For the purpose of this examination, the term “inter-communication means” will be interpreted as “receiver adapted to continually inter-communicate/receive,” similar to how it is claimed in claim 1, and in view of the specification, at least as published, Para [0042, 0051]. 
2.1.12	Claim 18 recites the limitations "the inter-communication means;" “the vehicle throttle” in the body of the claim. There is insufficient antecedent basis for these limitations in the claim.
2.1.13	Claim 19 recites the limitation "the motion-detection module" in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.
2.1.14	Claims 20-26 are written or constructed the way that is unclear whether the claims 20-26 are system claims or method claims, and also it is unclear whether the claims 20-16 depend on system claim 18 or method claim 19, which renders the claims indefinite. The preambles of claims 20-26 state the following: “[t]he method of claim 18, wherein …,” although claim 18 is a system clam, not a method claim, which renders the claims indefinite. Clarification is required. 
	For the purpose of tis examination claims 20-26 and their dependencies will be interpreted as the following: 
“20. The system 
“21. The system 
“22. The method of claim 19,…;”
“23. The system that detect…;”
“24. The system 
system 
2.1.15	Claim 21 recites the following limitation/feature: “vehicle motion indicative of an impending vehicular threat,” which is unclear what it is, neither this limitation/feature is described or supported in the specification, which renders the claim indefinite.
	For the purpose of this examination, the “vehicle motion indicative of an impending vehicular threat” will be interpreted as ”a vehicle motion when the vehicle is accessing a pedestrian-only area by traversing, a curb,” similar to how it is claimed in claims 3 and 20.
2.1.16	Claims 24-26 are indefinite for being narrative precluding to determine the scope of claims.
For the purpose of this examination, the claimed sentences after the first periods in in the bodies of claims 24-26 are NOT given a patentable weight, and NO action on the merits is given.
2.1.17	Claims 2-17 and 20-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 3-4, 6-15, 17-21, 24 and 26 rejected under 35 U.S.C. 103 as being unpatentable over Cappozza (Pub. No.: US 2018/0190044A1) in view of Woodland (US Pat. No.: 5597335), and further in view of Guensler (Pub. No.: US 2018/0218452A1). 
As per claims 1 and 18-19, Cappozza discloses, through the invention (see entire document), a system/method for disabling a vehicle driven towards or into pedestrians in a safe and efficient manner (see entire document, particularly Para [0031]),  the vehicle itself including at, least one monitoring system that includes at least one microphone, a motion-detection module composed of an accelerometer (see entire document, particularly Para [0002, 0013], claims 4, 7), and a vehicle operational control means (electronic control module), the system/method includes a central-processing unit, on a solid-state data storage mechanism (see entire document, particularly fig. 1-5, Para [0019-0033, 0037] – teaching apparatus 4 comprising one or more processors and associated memory arranged to cause the apparatus to perform the claimed method) comprising: 
a storage means for accepting and storing at least one acoustic signature and at least one vehicle motion signature, both in digital form (see entire document, particularly fig. 1-5, Para [0019-0033, 0037], claim 15 – teaching apparatus 4 comprising one or more processors and associated memory arranged to cause the apparatus to perform the claimed method); 
a receiver in operable communication with the storage means, the receiver comprising a central processing unit therein, which is adapted to continually receive and identify at least one present acoustic signature from at least one microphone and at least one present vehicle motion signature from the motion-detection module, then process the acoustic and motion signatures based on pre-programmed parameters stored within the central processing unit to determine whether at least one acoustic signal and one motion signal are indicative of a vehicular attack (see entire document, particularly fig. 1-5, Para [0005-0006, 0033-0034, 0048), and then transmit an action signal to a kill switch in the event the acoustic and motion signatures of a vehicular strike are confirmed (see entire document, particularly Para [0002, 0053]); 

Cappozza does not explicitly disclose, or is missing, a housing means adapted to connect the kill switch, storage means and receiver to one another, allow an incumbent connection to a vehicular power source for the system and provide a communicable connection between the electronic control unit and the system; a hard-shell casing about the outer periphery of the housing means, wherein inter-communication means and the storage means are encrypted, and wherein the system is autonomous.  
However, Woodland teaches, through the invention (see entire document), particularly in fig. 1, 23-27, 29, c4, lines 23-48, hardshell antenna housing assembly exhibiting various self-propelled autonomous marine vehicle (AMV) components: radar, lighting, video, antennae, cleaning spray nozzles, AMV apparatus sensor appendages.
 Woodland further teaches, through the invention (see entire document), particularly in fig. 1, 23-27, 29, c6, lines 47-64, AMV apparatus powered by an engine and propulsion system that provides a power source to drive a hydraulic pump, electrical generator, or a mechanical drive assembly that in turn provides hydraulic, electrical or mechanically transferred power for thruster propulsion and the generation of electrical power; the engine and propulsion system that may be diesel-powered or other type (turbine, chemical, fuel cell, batteries; a telemetry control station and interface that allows the AMV apparatus to transmit and receive radio and satellite relayed voice, video, navigational, physiological life signs, mission commands, sensor, and other data between the SAR response center or platform, aircraft, ship, or oil rig, and the AMV apparatus; the AMV apparatus that incorporates a hardshell antenna housing with communications means disposed within it, such as antenna for various communications methods. 
Woodland further teaches, through the invention (see entire document), particularly in fig. 1, 23-27, 29, c9, lines 13-20, AMV apparatus 3.0 that includes a rigid hull assembly 3A, an inflatable hull and weather hood assembly 3B, or a rigid shell weather hood assembly 3C, a hardshell antenna housing 3D, a power and propulsion system 3E, a control, navigation and collision avoidance system 3F, an electrical system 3G, various auxiliary systems 3H, survival gear and provisioning supplies, and AMV apparatus 3.0 apparatus maintenance supplies.
Woodland further teaches, through the invention (see entire document), particularly in fig. 1, 23-27, 29, c13, lines 36-50, hardshell antenna housing assembly 3D that incorporates a rigid antenna housing 81 which includes a topside surface 310 which serves as a mounting surface for a photovoltaic cell array means 82; the photovoltaic cell array means 82 used for battery recharging as well as to power a two-way integrated flat patch array satellite data telemetry and communications antenna means 83, a two-way radio frequency data (RF) and communications telemetry antenna means 84, and a global positioning satellite (GPS) antenna means 85 for AMV apparatus 3.0 navigation and positioning.
The examiner finds that the Woodland reference is an analogous art, because both the Applicant and Woodland teach on a vehicle equipped with a housing consisted of a hard-shell casing that incorporates various vehicle components interconnected or in communication with each other, the housing capable to perform external and/or internal radio communications with other system elements.    
Guensler, in turn, teaches, through the invention (see entire document), particularly in Para [0041], onboard vehicle computer hardware and software system that may include a CPU, encrypted data storage, global positioning system (GPS) receiver, an interface to the onboard diagnostics system (OBD/MAY) or direct connection to engine control systems, a set of input/output lines to connect to external sensors, cameras, a communications port (e.g. RS-232, CAN or USB) for integrating environmental sensors, and a means of transmitting and receiving encrypted data from remote systems including satellite, cellular, WAN, WiFi, WLAN, mesh, ad-hoc vehicle-to -vehicle, or other electronic means. 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Cappozza by incorporating, applying and utilizing the above steps, technique and features as taught by Woodland. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to house vehicle components/equipment and provide communication from/to vehicle (see entire Woodland document, particularly c9, lines 13-20; c13, lines 36-50); and
by incorporating, applying and utilizing the above steps, technique and features as taught by Guensler. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to encrypt data (see entire Guensler document, particularly abstract, Para [0004-0006]).

As per claims 3 and 20, Cappozza further discloses, through the invention (see entire document), characteristic acoustic signature as at least one of the sound waveforms including but not limited to those: originating inside a vehicle indicative of an intentional vehicular attack; sound waveforms related, to a vehicle accessing a pedestrian-only area by traversing, a curb as indicated by a high amplitude short-duration sound waveforms; vehicle body motion indicative of the vehicle impacting then rolling over an impediment and detectable with motion detection accelerometry in the CPU; sound waveforms resulting from the vehicle impacting pedestrian-area structures or pedestrians; sound waveforms of human voices indicating injury or panic; or sound waveforms indicating impending threats (see entire document, particularly fig. 1-5, Para [0002, 0005-0006, 0013, 0019-0034, 0037, 0048]). 

As per claim 4, Cappozza further discloses, through the invention (see entire document), characteristic acoustic signature as at least one of the sound waveforms including but not limited to those: originating inside a mining vehicle indicative of an inadvertent vehicular strike; sound waveforms resulting from the vehicle impacting structures or pedestrians; human sound waveforms indicating injury or panic; vehicle body motion indicative of the vehicle impacting, then rolling over an impediment and detectable with specific motion detection adapted especially for the vehicle, speeds and mining settings in the CPU (see entire document, particularly fig. 1-5, Para [0002, 0005-0006, 0013, 0019-0034, 0037, 0048]). 

As per claim 6, Cappozza does not explicitly disclose, or is missing, housing means that is encrypted. 
However, Guensler teaches, through the invention (see entire document), particularly in Para [0041], onboard vehicle computer hardware and software system that may include a CPU, encrypted data storage, global positioning system (GPS) receiver, an interface to the onboard diagnostics system (OBD/MAY) or direct connection to engine control systems, a set of input/output lines to connect to external sensors, cameras, a communications port (e.g. RS-232, CAN or USB) for integrating environmental sensors, and a means of transmitting and receiving encrypted data from remote systems including satellite, cellular, WAN, WiFi, WLAN, mesh, ad-hoc vehicle-to -vehicle, or other electronic means. 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the 

As per claim 7, Cappozza further discloses, through the invention (see entire document), central processing unit that is adapted to remain continually autonomous (see entire document, particularly fig. 1-5, Para [0005-0006, 0033-0034, 0048]). 

As per claim 8, Cappozza further discloses, through the invention (see entire document), non-optical means for detecting impending danger to pedestrians whether inadvertent or intentional (see entire document, particularly Para [0031-0036, 0040, 0046, 0049]). 

As per claim 9, Cappozza does not explicitly disclose, or is missing, a hard-shell casing adapted to allow operable communication between the system and the vehicle. 
However, Woodland teaches, through the invention (see entire document), particularly in fig. 1, 23-27, 29, c4, lines 23-48, hardshell antenna housing assembly exhibiting various self-propelled autonomous marine vehicle (AMV) components: radar, lighting, video, antennae, cleaning spray nozzles, AMV apparatus sensor appendages.
 Woodland further teaches, through the invention (see entire document), particularly in fig. 1, 23-27, 29, c6, lines 47-64, AMV apparatus powered by an engine and propulsion system that provides a power source to drive a hydraulic pump, electrical generator, or a mechanical drive assembly that in turn provides hydraulic, electrical or mechanically transferred power for thruster propulsion and the generation of electrical power; the engine and propulsion system that may be diesel-powered or other type (turbine, chemical, fuel cell, batteries; a telemetry control station and interface that allows the AMV apparatus to transmit and receive radio and satellite relayed voice, video, navigational, physiological life signs, mission commands, sensor, and other data between the SAR response center or platform, aircraft, ship, or oil rig, and the AMV apparatus; the AMV apparatus that incorporates a hardshell antenna housing with communications means disposed within it, such as antenna for various communications methods. 
Woodland further teaches, through the invention (see entire document), particularly in fig. 1, 23-27, 29, c9, lines 13-20, AMV apparatus 3.0 that includes a rigid hull assembly 3A, an inflatable hull and weather hood assembly 3B, or a rigid shell weather hood assembly 3C, a hardshell antenna housing 3D, a power and propulsion system 3E, a control, navigation and collision avoidance system 3F, an electrical system 3G, various auxiliary systems 3H, survival gear and provisioning supplies, and AMV apparatus 3.0 apparatus maintenance supplies.
Woodland further teaches, through the invention (see entire document), particularly in fig. 1, 23-27, 29, c13, lines 36-50, hardshell antenna housing assembly 3D that incorporates a rigid antenna housing 81 which includes a topside surface 310 which serves as a mounting surface for a photovoltaic cell array means 82; the photovoltaic cell array means 82 used for battery recharging as well as to power a two-way integrated flat patch array satellite data telemetry and communications antenna means 83, a two-way radio frequency data (RF) and communications telemetry antenna means 84, and a global positioning satellite (GPS) antenna means 85 for AMV apparatus 3.0 navigation and positioning.
The examiner finds that the Woodland reference is an analogous art, because both the Applicant and Woodland teach on a vehicle equipped with a housing consisted of a hard-shell casing that incorporates various vehicle components interconnected or in communication with each other, the housing capable to perform external and/or internal radio communications with other system elements.    
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Cappozza by incorporating, applying and utilizing the above steps, technique and features as taught by Woodland. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to house vehicle components/equipment and provide communication from/to vehicle (see entire Woodland document, particularly, c9, lines 13-20; c13, lines 36-50).

As per claim 10, Cappozza further discloses, through the invention (see entire document), storage means adapted to permanently store at least one characteristic acoustic signature and continually store the current environmental acoustic state at all times (see entire document, particularly fig. 1-5, Para [0019-

As per claim 11, Cappozza further discloses, through the invention (see entire document), storage means adapted to permanently store at least one characteristic vehicle motion signature using non-optical means and continually store the current vehicle motion state at all times (see entire document, particularly fig. 1-5, Para [0019-0033, 0037], claim 15 – teaching apparatus 4 comprising one or more processors and associated memory arranged to cause the apparatus to perform the claimed method). 

As per claim 12, Cappozza further discloses, through the invention (see entire document), vehicle operational control means as an electronic control module (black box) where vehicle engine and control systems are contained (see entire document, particularly fig. 1-5, Para [0019-0033, 0037] – teaching apparatus 4 comprising one or more processors and associated memory arranged to cause the apparatus to perform the claimed method). 

As per claim 13, Cappozza further discloses, through the invention (see entire document), vehicle as one of a car, bus, airplane, tractor, train, or truck (see entire document, particularly abstract, Para [0002] – teaching vehicle, road vehicle). 

As per claim 14, Cappozza further discloses, through the invention (see entire document), vehicle as a surface mining vehicles including hauling (dump) trucks, front-end loaders or sub-surface mining machines such as continuous miners (see entire document, particularly abstract, Para [0002, 0042] – teaching vehicle, road vehicle, other object that is much larger (e.g., a truck in close proximity of a car)). 

As per claim 15, Cappozza further discloses, through the invention (see entire document), a signal enhancement to complement the acoustic and vehicle dynamic data from the system (see entire document, particularly fig. 1-5, Para [0002, 0005-0006, 0033-0034, 0048, 0053]). 

As per claim 17, Cappozza further discloses, through the invention (see entire document), central processing unit adapted to identify acoustic signatures that will trigger the receiver to process a present acoustic signature (see entire document, particularly fig. 1-5, Para [0002, 0005-0006, 0033-0034, 0048, 0053]). 

As per claim 21, Cappozza further discloses, through the invention (see entire document), detection of vehicle motion indicative of an impending vehicular threat (see entire document, particularly fig. 1-5, Para [0002, 0005-0006, 0013, 0019-0034, 0037, 0048]).

As per claim 24, Cappozza further discloses, through the invention (see entire document), other changes-in-state that can be detected audibly (through the cabin microphone) or via the change in G-force via the vehicle dynamics accelerometer to determine the presence of a passenger (sleeping baby, for example) that warns the operator to check the vehicle for other occupants (see entire document, particularly fig. 1-5, Para [0002, 0005-0006, 0033-0034, 0048, 0053]). 

As per claim 26, Cappozza further discloses, through the invention (see entire document), monitoring an 18-wheel transport vehicle or bus (see entire document, particularly abstract, Para [0002, 0042] – teaching vehicle, road vehicle, other object that is much larger (e.g., a truck in close proximity of a car)). 

2.	Claims 2, 16 and 22 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cappozza, Woodland and Guensler, further in view of Novak (US Pat. No.: 5404129). 
As per claim 2, Cappozza does not explicitly disclose, or is missing, at least one anti-tamper mechanism adapted to disable the vehicle if and when there is an unauthorized attempt to remove the system from the vehicle. 
However, Novak teaches, through the invention (see entire document), particularly in c1, lines 9-24, various methods that have been devised to prevent theft of vehicles; vehicle anti -theft methods that can be divided into two broad categories, namely those methods which cause an audible or visual alarm to be generated when an unauthorized person attempts to enter or tamper with a protected vehicle and mechanisms which cause the vehicle to be disabled in one way or another; known methods which have 
Novak further teaches, through the invention (see entire document), particularly in c1, line 41 through c2, line 4, anti-theft battery system for vehicles that includes a control means which is coupled to the starting circuit of the vehicle and which responds to current flowing in the starting circuit to interrupt the starting circuit, preventing starting of the vehicle; the system that further includes an override means which is manually operable by an authorized operator of the vehicle to override the control means, preventing the starting circuit from being interrupted by the control means to permit the vehicle engine to be started by an authorized operator; the anti-theft battery system enclosed within the housing of the battery which, in turn, is locked within the engine compartment of the vehicle; thus, the anti-theft system that is inaccessible because it is hidden within the battery. 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Cappozza by incorporating, applying and utilizing the above steps, technique and features as taught by Novak. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to temporary disable the vehicle starting circuit (see entire Novak document, particularly c2, lines 1-4).

As per claim 16, Cappozza does not explicitly disclose, or is missing, kill switch that, in response to a determination that the vehicle poses an impending threat, is adapted to direct the vehicle electronic control module means to perform at least one of locking the vehicle access (door or doors), locking, the vehicle window, alerting the authorities, providing visual alerts using the vehicle components, providing auditory alerts using the vehicle's components. 
Novak further teaches, through the invention (see entire document), particularly in c1, line 41 through c2, line 4, anti-theft battery system for vehicles that includes a control means which is coupled to the starting circuit of the vehicle and which responds to current flowing in the starting circuit to interrupt the starting circuit, preventing starting of the vehicle; the system that further includes an override means 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Cappozza by incorporating, applying and utilizing the above steps, technique and features as taught by Novak. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to temporary disable the vehicle starting circuit (see entire Novak document, particularly c2, lines 1-4).

As per claim 22, Cappozza does not explicitly disclose, or is missing, disabling the vehicle that comprises at least one of locking a vehicle's access doors, locking a vehicle's windows, sending auditory distress signals, sending visual distress signals, or contacting authorities. 
However, Novak teaches, through the invention (see entire document), particularly in c1, lines 9-24, various methods that have been devised to prevent theft of vehicles; vehicle anti -theft methods that can be divided into two broad categories, namely those methods which cause an audible or visual alarm to be generated when an unauthorized person attempts to enter or tamper with a protected vehicle and mechanisms which cause the vehicle to be disabled in one way or another; known methods which have been proposed for temporarily disabling a vehicle … adapted to be incorporated into the vehicle operating system or arrangements which require modification of operating systems of the vehicle; for example, anti -theft systems that have been proposed which are incorporated into the vehicle braking system, the fuel line system or into the vehicle ignition and starting circuit. 
Novak further teaches, through the invention (see entire document), particularly in c1, line 41 through c2, line 4, anti-theft battery system for vehicles that includes a control means which is coupled to the starting circuit of the vehicle and which responds to current flowing in the starting circuit to interrupt the starting circuit, preventing starting of the vehicle; the system that further includes an override means which is manually operable by an authorized operator of the vehicle to override the control means, 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Cappozza by incorporating, applying and utilizing the above steps, technique and features as taught by Novak. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to temporary disable the vehicle starting circuit (see entire Novak document, particularly c2, lines 1-4).

3.	Claims 5, 23 and 25 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cappozza, Woodland and Guensler, further in view of Ghazarian (Pub. No.: US 2010/0073194A1). 
As per claim 5, Cappozza does not explicitly disclose, or is missing, sound waveforms originating inside the vehicle indicating a potential attack including human voices speaking specific words, irrespective of language, characteristic of an impending attack. 
However, Ghazarian teaches, through the invention (see entire document), particularly in Para [0024], a vehicle mount collision avoidance device that reads driver biometric or voice recognition. 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Cappozza by incorporating, applying and utilizing the above steps, technique and features as taught by Ghazarian. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to recognize driver’s voice (see entire Ghazarian document, particularly Para [0024]).

As per claim 23, Cappozza does not explicitly disclose, or is missing, detecting the sounds of approaching emergency vehicles and triggering a dashboard warning or an audible warning, providing instructions to the driver. 
However, Ghazarian teaches, through the invention (see entire document), particularly in Para [0003], many systems proposed to address problems of ability to warn drivers of presence of emergency vehicle at an intersection. 
Ghazarian further teaches, through the invention (see entire document), particularly in fig. 3, Para [0043, 0046], driver audio/visual warning alarm 105 and vehicle horn/lights alarm 106, internal warning alarm signal(s) 105 to warn the driver to slow down the vehicle to a stop.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Cappozza by incorporating, applying and utilizing the above steps, technique and features as taught by Ghazarian. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to warn driver (see entire Ghazarian document, particularly Para [0003, 0043, 0046]).

As per claim 25, Cappozza does not explicitly disclose, or is missing, cockpit audio monitoring system that constantly monitors voice stress levels and listen for characteristic speech patterns. 
However, Ghazarian teaches, through the invention (see entire document), particularly in Para [0024], a vehicle mount collision avoidance device that reads driver biometric or voice recognition. 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Cappozza by incorporating, applying and utilizing the above steps, technique and features as taught by Ghazarian. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to recognize driver’s voice (see entire Ghazarian document, particularly Para [0024]).

	
Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/YURI KAN, P.E./Primary Examiner, Art Unit 3662